DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 5/10/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-14 are currently pending.
4.	Claims 1-8 are amended.  Claims 9-14 are new.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“Claims 1-8 stand rejected under 35 U.S.C. § 101 as reciting non-patentable subject
matter. Claims 1-8 allegedly recite an abstract idea without significantly more and, more
specifically, but for recitation of a generic computer, the claims cover performance of the
limitations in the human mind or with the aid of a pencil and paper. Moreover, with respect to
prong 2 of Step 2A of the analysis, the Office action alleges that the generic computer “does not
integrate the abstract idea into a practical application because it does not impose any meaningful
limits on practicing the abstract idea.” Detailed action, page. 6. Applicant respectfully
disagrees.
Claims, as well as the combination of the elements in a claim must be “considered as a
whole.” MPEP, 2106.05. Moreover, the Step 1, Prong Two analysis requires that “if the
analysis indicated that the claim recites an additional element or combination of elements that
integrate the selected exception into a practical application or that amount to significantly
more than the selected exception, then the claim should be considered patent eligible.” MPEP
2016.04(1D(A)(2)(Emphasis added). Applicant respectfully submits that independent claim 1
imposes meaningful limits on practicing the allegedly abstract idea. Indeed, it is because the
independent claim 1 integrates the selected exception into a narrowly-defined practical
application that the claim 1, as well as all of the claims depending therefrom, recites patentably
subject matter.
Although the Office action suggests that process steps amount to no more than a mental 
process that could be performed mentally (with which Applicant respectfully disagrees) or with the aid of pencil and paper, Applicant respectfully submits that the results of the claimed method are neither “observations, evaluations, judgments, [or] opinions” (MPEP 2016.04(a)(2)(ID); hence, the rejection does not apply to the nature of the claims.
Furthermore, Applicant respectfully submits that independent claim 1 “do[es] not recite a mental process [because it does] not contain limitations that can practically be performed in the human mind.” MPEP 2016.04(a)(2)(IID(A)(Emphasis added). The number of seating locations, employees to be assigned seating locations, and the number of time-related modifications to and options from office floor plans extends beyond the mental ability of a human being.
Finally, Applicant respectfully submits that independent claim 1 also does not “recite a limitation that can practically be performed in the human mind, with [ ] the use of a physical aid such as pen and paper.” MPEP 2016.04(a)(2)CID(B)(Emphasis added). Applicant respectfully submits that with or with pen and paper, the claimed “intelligent dynamic cascading process” cannot be performed mentally, such that, when executed, it “automatically activates machine-determined decision to modify, without human intervention, the employee seating assignments to maintain both the first potential future office floorplan and the second potential future office floorplan logically consistent between the first point of time and the second point in time.” Furthermore, with or without pen and paper, a mental process cannot “graphically render| |, using a graphical user interface, a newly-updated potential future office floorplan comprising machine-determined modifications to the employee seating assignments,” as recited in amended independent claim 1.
In short, Applicant respectfully submits that the invention as claimed G) integrates the selected exception into a practical application, i} imposes meaningful imitations of any “abstract idea,” Git) does not include a mental process that can be performed with or with pen and paper, and (iv) its results are something that is neither an observations, an evaluation, a judgment, or an opinion. Withdrawal of the ground for rejection is respectfully requested.” (Remarks: pages 7-8)

6.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the CPU and memory that are mentioned in claim 1 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In the first generating limitation of claim 1, for example, the claim language states “generating a current-state office floorplan as a first set of computer-rendered graphics from a space planning optionality synthesis and visualization module connected to a CPU and a memory unit in the space planning options management and visualization system, wherein the current-state office floorplan comprises employee seating assignments”.  The CPU and memory be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component.  As stated above, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Also, the applicant argues that the amended claim language cannot be performed in the human mind, where the number of seating locations, employees to be assigned seating locations, and the number of time-related modifications to and options from office floor plans extends beyond the mental ability of a human being.  The examiner notes that the generating limitations of claim 1 are process steps that covers the performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  Therefore, these limitations fall within the “Mental Process” grouping of abstract ideas.  Further, the executing limitation of claim 1, does not distinguish itself where the limitation cannot be conducted in the human mind.  The examiner also notes that the time related modifications within the claim language, does not distinguish itself, where it cannot be conducted in the human mind.  This can be seen in the recent amendment to the executing limitation of claim 1 that states “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan correspond to a first point in time and a different, second point in time, respectively, that comprise  part of time-sequential instances originating from the current-state office floorplan”.  A first and second potential future office floorplan corresponding to a first point in time and a second point in time does not distinguish itself where it cannot be conducted in the human mind or with pencil and paper.  Having a first floorplan and changing something within the floor plan, such as a table, door, a wall, etc., demonstrates that the first and second potential future floorplan corresponds to a first point in time and a second point in time, where the floorplans are not generated at the same time. 
The applicant also argues that the recent amendment with the automatically limitations of claim 1 cannot be conducted in the human mind or with the use of pencil and paper.  The examiner notes that the automatically limitations functions as a generic computer function, where they’re performed based on whether a third modification triggers an intelligent dynamic cascading process.  Also, with the recent amendment to the graphically limitation of claim 1, this limitation amounts to extra-solution activity, where the future floorplan is being displayed.
With the amendment to the claims, the claims are still not eligible under 35 U.S.C. 101.  The rejection of the current claims are shown below. 

                                    Response: 35 U.S.C.  § 103
7.    Applicants argue:
“In short, independent claim 1 includes, inter aha, a temporal feature (.c., “a first point of time” and “a second point of time’) and features having to do with “employee seating
assignments.” Applicant respectfully submits that none of the references cited in the Office
action include a temporal] feature or teach, mention, or suggest “employee seating assignments.”
Margaritis appears to describe “a method [ ] to support the ergonomic layout design of
individual workstations in a given space (building). Margaritis, page 782, col. 2, lines 5-8
(Emphasis added). More specifically, Margaritis appears to describe tools for laying out the
plant of an office building, taking into account, for example, “annoying reflections,” window
glare, lighting, draughts, unobstructed access, privacy, and ease of access. See, e.g., id., page
781, col. 2, line 26 to page 782, col. 1, line 18. As part of Margaritis methodology, “these
ergonomic requirements were classified into three categories: (1) requirements related to the
positioning of the individual workstations, (ii) requirements related to their orientation and (iii)
requirements related to the necessary free space.” Id., page. 783, col. 1, line 9-13. Aside from
mentioning the requirement for placing various organizational units (see, e.g., id., page 785, col.
1, lines 2-4), Margaritis is completely silent about creating floor plans that “comprise[ ] employee seating assignments” and “modifications in the employee seating assignments,” as recited in amended independent claim 1. Moreover, Margaritis is completely silent about “time-
sequential instances originating from the current-state office plan,” as recited in amended independent claim 1.
In summary, Margaritis does not teach, mention, or suggest necessary features and
elements of the invention as claimed. Accordingly, Applicant respectfully submits that amended
independent claim 1 is novel and includes and inventive step in view of Margaritis.” (Remarks: page 10)

8.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the layout design of the Margaritis reference is of individual workstations in a building.  The adjustment of the layout design adjusts the workstation of the individuals, which demonstrates that the layout is for employee seating assignments, since each individual is associated with an individual workstation and the adjusting of the layout would modify the employee seating assignment.  Also, each workstation for an individual includes a seat, see Abstract Pg. 784, right col., sec. 3.2.2 Second stage: design of workstation modules, 2nd paragraph, “A number of different modules will result, etc.”, and Pg. 785, sec. 3.2.3 Third stage: placement of organizational units, 1st – 5th paragraph, “The aim of this stage is to decide about the placement, etc.”, Pg. 789 sec. 3.2.6. Sixth stage: final adjustments and evaluation, 2nd – 3rd paragraph, “Furthermore, at this stage movable walls or panels, etc.”.

9.    Applicants argue:
“Nor can Park make up for the shortcomings of Margaritis. Park appears to describe a
system (i.e.,a GUI) and method for displaying design layouts that include “products,” 1.e., the
furniture to be placed in working spaces. See, e.g., Park, para. 0004. Park is completely silent
about creating floor plans that “comprise[ ] employee seating assignments” and “modifications in
the employee seating assignments,” as recited in amended independent claim 1. Moreover, Park is completely silent about “time-sequential instances originating from the current-state office
plan,” as recited in amended independent claim 1.
In summary, Margaritis in combination with Park do not teach, mention, or suggest
necessary features and elements of the invention as claimed. Accordingly, Applicant
respectfully submits that amended independent claim 1, as well as all claims depending
therefrom, satisfy all of the requirements of 35 U.S.C. § 101, et seq. — especially § 103 — and are in condition for allowance. Withdrawal of the ground for is respectfully requested.” (Remarks: pages 10-11)

10.    Examiner Response:
The examiner notes that the updating of the parameters, which results in different design layouts, demonstrates that there’s a first and second point in time for the modification of the floorplan, since the modifications of the first and second floorplans are not occurring at the same time.  Also, the examiner considers the changes to the design layout to be a third modification to either the first potential future office floorplan or the second potential future office floorplan, since the user can make multiple changes to the design layout, see paragraph [0036], paragraph [0054] and Fig. 12 of the Park et al. reference.

Claim Objections
11.	Claims 12 and 14 are objected to because of the following informalities:  Claim 12 recites the limitation "the first potential office floorplan" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, there appears to be a grammatical error within the limitation where it states “calculating resource at least one of object allocations, etc.”.  The examiner recommends moving the word “resource” to be after the word “of” and before the word “object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims cover performance of the limitation in the mind or by pencil and paper.
Claim 1
Regarding step 1, claim 1 is directed towards a method which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “generating a current-state office floorplan as a first set of computer-rendered graphics from a space planning optionality synthesis and visualization module connected to a CPU and a memory unit in the space planning options management and visualization system, wherein the current-state office floorplan comprises employee seating assignments”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating a first potential future office floorplan as a second set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan comprises a first modification in the employee seating assignments relative to the current-state office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating a second potential future office floorplan as a third set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the second potential future office floorplan comprises a second modification in the employee seating assignments relative to at least one of the current-state office floorplan or the first potential future office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan correspond to a first point in time and a different, second point in time, respectively, that comprise part of time-sequential instances originating from the current-state office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and determining whether the third modification triggers an intelligent dynamic cascading process due to timing co-dependencies between the first potential future office floorplan and the second potential future office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of automatically executing an intelligent dynamic cascading application in a machine- determined intelligent dynamic cascading module connected to the CPU and the memory unit in the space planning options management and visualization system and automatically activating autonomous machine-determined decisions to modify, without a human operator intervention, the employee seating assignments to maintain both the first potential future office floorplan and the second potential future office floorplan logically consistent between the first point of tie and the second point in time amounts to extra-solution activity, where an intelligent cascading application is executed and an autonomous machine-determined decision are activated.  These limitations function as a generic computer function, where they’re performed based on whether a third modification triggers an intelligent dynamic cascading process.  
Also, the limitation of graphically rendering, using a graphical user interface, a newly-updated potential future office floorplan comprising machine-determined modifications to the employee seating assignments amounts to extra-solution activity, where the newly-updated potential future office floorplan is being displayed.
Further, claim 1 recites the additional elements of a CPU and memory.  The CPU and memory be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the CPU and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “conducting a parallel implications analysis from the machine-determined intelligent dynamic cascading module and calculating available seats in the newly-updated potential future office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “wherein the space planning optionality synthesis and visualization module and the machine-determined intelligent dynamic cascading module are operatively connected to a current and potential future floorplan options database, a plurality of current and future office floorplans that represent multiple future pathways for office space planning”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Dependent claim 4 recites “wherein the space planning options management and visualization system further includes at least one of a graphics unit, a power management unit, and a peripheral device and external communication interface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claim 5
Dependent claim 5 recites “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system comprises at least one of a resource object module, an office space labeling module, a movable employee identification module, a dynamic space assignment and allocation module for movable employees, a current space plan synthesis module, a future space plan optionality synthesis module, a space plan graphical visualization module, or a floorplan options database communication interface module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 6
Dependent claim 6 recites “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system further comprises at least one of a space planning options management user interface module and an information display management module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7
Dependent claim 7 recites “wherein the machine-determined intelligent dynamic cascading module comprises at least one of an operator’s floorplan change detection module, a timing co- dependency and parallel implication determination module, and a dynamic cascading determination module for potential future office floorplans of one or more potential future pathways”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8
Dependent claim 8 recites “wherein the machine-determined intelligent dynamic cascading module further comprises at least one of a minimal relocation disruption prioritization module, a minimal cost prioritization module, a cascading decision communications interface module, and an intelligent dynamic cascading priority adjustment user interface module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9
Dependent claim 9 recites “wherein the current-state office floorplan further
comprises office resource object allocation configuration”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10
Dependent claim 10 recites “wherein the first modification in the employee seating
assignments of the first potential future office floorplan further comprises a modification in
the office resource object allocations relative to the current-state office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 11
Dependent claim 11 recites “wherein the second modification in the employee
seating assignments of the second potential future office floorplan further comprises a
modification in the office resource object allocations relative to at least one of the current-
state office floorplan or the first potential future office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 12
Dependent claim 12 recites “wherein the autonomous machine-determined
decisions further modify office resource object allocations to maintain both the first potential
office floorplan and the second potential future office floorplan logically consistent between
the first point of time and the second point in time”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites “wherein the rendered newly-updated potential future
office floorplan further comprises machine-determined modifications to the office resource
object allocations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 14
Dependent claim 14 recites “calculating resource at least one of object allocations to a particular department or other dynamically-changing parameters in the newly-updated potential future office floorplan”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 1-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Supporting the design of office layout meeting ergonomics requirements, written by Margaritis et al. in view of Park et al. (U.S. PGPub 2004/0113945).

Examiner’s note: In claim 1 the phrase “intelligent dynamic cascading” is being interpreted as modifying one or more employee seating assignments and/or other office floorplan parameters, since in paragraph [0036] of the specification it states “a term herein referred to as "intelligent dynamic cascading" is defined as one or more autonomous machine-determined decisions for modifying one or more employee seating assignments and/or other office floorplan parameters”.
Also in claim 1, the phrase “space planning optionality synthesis” is being interpreted as generating potential office floorplans for future timeframes, since in paragraph [0067] of the specification it states “the space planning optionality synthesis and visualization module (805) is configured to generate a multiple number of potential office floorplans for future timeframes”.
Regarding the limitation of claim 1 that states “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system”, the examiner notes the parameters of the current design layout are dynamically updated when the user makes changes to the design.  The examiner considers the changes to the design layout to be a third modification to either the first potential future office floorplan or the second potential future office floorplan, since the user can make multiple changes to the design layout, see paragraph [0036], paragraph [0054] and Fig. 12 of the Park et al. reference.
Regarding the limitation of claim 1 that states “wherein the first potential future office floorplan and the second potential future office floorplan correspond to a first point in time and a different, second point in time, respectively, that comprise part of time-sequential instances originating from the current-state office floorplan”, the examiner notes the updating of the parameters, which results in different design layouts, demonstrates that there’s a first and second point in time for the modification of the floorplan, since the modifications of the first and second floorplans are not occurring at the same time, see paragraph [0036], paragraph [0054] and Fig. 12 of the Park et al. reference.
Regarding the limitation of claim 1 that states “and determining whether the third modification triggers an intelligent dynamic cascading process due to timing co-dependencies between the first potential future office floorplan and the second potential future office floorplan”, the examiner considers the various units being alternated to be the modification that triggers an intelligent dynamic cascading process, since the alternating of the units results in different design layouts.  As stated above, the phrase “intelligent dynamic cascading” is being interpreted as modifying one or more employee seating assignments and/or other office floorplan parameters, since in paragraph [0036] of the specification it states “a term herein referred to as "intelligent dynamic cascading" is defined as one or more autonomous machine-determined decisions for modifying one or more employee seating assignments and/or other office floorplan parameters”, see Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc. of the Margaritis et al. reference.
Regarding the limitation of claim 1 that states “automatically executing an intelligent dynamic cascading application in a machine- determined intelligent dynamic cascading module connected to the CPU and the memory unit in the space planning options management and visualization system”, the examiner considers the various units being alternated at different points to be the executing of an intelligent dynamic cascading application, since intelligent dynamic cascading is defined as one or more autonomous machine-determined decisions for modifying one or more employee seating assignments and/or other office floorplan parameters, see paragraph [0036] of the specification and Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.” of the Margaritis et al. reference.
Regarding the limitation of claim 1 that states “automatically activating autonomous machine-determined decisions to modify, without a human operator intervention, the employee seating assignments to maintain both the first potential future office floorplan and the second potential future office floorplan logically consistent between the first point of tie and the second point in time”, the examiner considers alternating the various organizational units to be the modifying the employee seating assignments, since the organizational units includes workstations for an employee, see Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.” of the Margaritis et al. reference.
Regarding the limitation of claim 1 that states “graphically rendering, using a graphical user interface, a newly-updated potential future office floorplan comprising machine-determined modifications to the employee seating assignments”, the examiner notes Fig. 7 of the Margaritis et al. displays the organizational units in a floor plan within a graphical user interface, which demonstrates that the newly-updated potential future office floorplan is graphically rendered, see Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.” and Fig. 7 of the Margaritis et al. reference.

With respect to claim 1, Margaritis et al. discloses “A method for operating a space planning options management and visualization system with intelligent dynamic cascading for efficient office space planning simulations” as [Margaritis et al. (Abstract, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 3rd paragraph, “Applying the proposed method, etc.”)] Examiner’s interpretation: The examiner considers the alternative layouts to be the modifying of the one or more employee seating assignments and/or other office floorplan parameters, since the original layout of the floorplan has been changed;
“generating a current-state office floorplan as a first set of computer-rendered graphics from a space planning optionality synthesis and visualization module connected to a CPU and a memory unit in the space planning options management and visualization system, wherein the current-state office floorplan comprises employee seating assignments” as [Margaritis et al. (Abstract, Pg. Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers the memory support to be the memory that is connected to the space planning optionality synthesis and visualization module, since the editing of a layout design that is conducted by a user is saved where the user can modify their layout design.  Also, with the results of exploitable area of each space and the area required for each organizational unit being displayed, demonstrates that there is a visualization system, since the visualization system generates computer graphics-based office floorplan visualizations, see paragraph [0072] of the specification;
“generating a first potential future office floorplan as a second set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan comprises a first modification in the employee seating assignments relative to the current-state office floorplan” as [Margaritis et al. (Abstract, Pg. Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers one of the more than one alternative layout to be the first potential future office floorplan, since the alternative layout is generated based on the original workstation layout produced;
“generating a second potential future office floorplan as a third set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the second potential future office floorplan comprises a second modification in the employee seating assignments relative to at least one of the current-state office floorplan or the first potential future office floorplan” as [Margaritis et al. (Abstract, Pg. Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers one of the more than one alternative layout to be the second potential future office floorplan, since the alternative layouts are the same modified layout;
“and determining whether the third modification triggers an intelligent dynamic cascading process due to timing co-dependencies between the first potential future office floorplan and the second potential future office floorplan” as [Margaritis et al. (Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.”)] Examiner’s interpretation: The examiner considers the various units being alternated to be the modification that triggers an intelligent dynamic cascading process, since the alternating of the units results in different design layouts.  As stated above, the phrase “intelligent dynamic cascading” is being interpreted as modifying one or more employee seating assignments and/or other office floorplan parameters, since in paragraph [0036] of the specification it states “a term herein referred to as "intelligent dynamic cascading" is defined as one or more autonomous machine-determined decisions for modifying one or more employee seating assignments and/or other office floorplan parameters”;
“automatically executing an intelligent dynamic cascading application in a machine- determined intelligent dynamic cascading module connected to the CPU and the memory unit in the space planning options management and visualization system” as [Margaritis et al. (Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.”)] Examiner’s interpretation: The examiner considers the various units being alternated at different points to be the executing of an intelligent dynamic cascading application, since intelligent dynamic cascading is defined as one or more autonomous machine-determined decisions for modifying one or more employee seating assignments and/or other office floorplan parameters, see paragraph [0036] of the specification;
“automatically activating autonomous machine-determined decisions to modify, without a human operator intervention, the employee seating assignments to maintain both the first potential future office floorplan and the second potential future office floorplan logically consistent between the first point of tie and the second point in time” as [Margaritis et al. (Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.”)] Examiner’s interpretation: The examiner considers alternating the various organizational units to be the modifying the employee seating assignments, since the organizational units includes workstations for an employee; 
“graphically rendering, using a graphical user interface, a newly-updated potential future office floorplan comprising machine-determined modifications to the employee seating assignments” as [Margaritis et al. (Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.”, Fig. 7)] Examiner’s interpretation: Fig. 7 of the Margaritis et al. displays the organizational units in a floor plan within a graphical user interface, which demonstrates that the newly-updated potential future office floorplan is graphically rendered;
While Margaritis et al. teaches generating alternative layouts of an office, Margaritis et al. does not explicitly disclose “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan correspond to a first point in time and a different, second point in time, respectively, that comprise part of time-sequential instances originating from the current-state office floorplan”
Park et al. discloses “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system” as [Park et al. (paragraph [0036], paragraph [0054], Fig. 12)] Examiner’s interpretation: The parameters of the current design layout are dynamically updated when the user makes changes to the design.  The examiner considers the changes to the design layout to be a third modification to either the first potential future office floorplan or the second potential future office floorplan, since the user can make multiple changes to the design layout;
“wherein the first potential future office floorplan and the second potential future office floorplan correspond to a first point in time and a different, second point in time, respectively, that comprise part of time-sequential instances originating from the current-state office floorplan” as [Park et al. (paragraph [0036], paragraph [0054], Fig. 12)] Examiner’s interpretation:  The updating of the parameters, which results in different design layouts, demonstrates that there’s a first and second point in time for the modification of the floorplan, since the modifications of the first and second floorplans are not occurring at the same time;
Margaritis et al. and Park et al. are analogous art because they are from the same field endeavor of analyzing the layout of an office.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Margaritis et al. of generating alternative layouts of an office by incorporating executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan correspond to a first point in time and a different, second point in time, respectively, that comprise part of time-sequential instances originating from the current-state office floorplan as taught by Park et al. for the purpose of interfacing a user with a product specification computer program used for generating a design.
The motivation for doing so would have been because Park et al. teaches that by interfacing a user with a product specification computer program, the ability to specify complex highly configurable products, where the products can be assembled can be accomplished (Park et al. (paragraph [0003] – [0004]).

Examiner’s note: Regarding claim 2, the examiner considers the location of the workstations within the design layout to be the conducting of a parallel implications analysis, since a parallel implications analysis can be calculating the number of available seats or workstations, see paragraph [0062] of the specification, see Pg. 789, sec. 3.2.5, 1st – 2nd paragraph, “The aim of this stage is to define, etc.”, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.” of the Margaritis et al. reference. 
Regarding the limtaiton of claim 2 that states “calculating available seats in the newly-updated potential future office floorplan”, the examiner notes that after the placement of the workstations within the design layout and the orientation of the workstation modules demonstrates that the available seats are calculated, since knowing the number of workstations within the layout that are for individuals, will determine how seats are available.  A seat is included in the workstation for an individual, see Pg. 785, sec. 3.2.3, Third Stage: placement of organizational units, 1st – 3rd paragraph, “The aim of this stage, etc.”, Pg. 789, sec. 3.2.5, 1st – 2nd paragraph, “The aim of this stage is to define, etc.”, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.” of the Margaritis et al. reference. 

With respect to claim 2, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “conducting a parallel implications analysis from the machine-determined intelligent dynamic cascading module” as [Margaritis et al. (Pg. 789, sec. 3.2.5, 1st – 2nd paragraph, “The aim of this stage is to define, etc.”, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers the location of the workstations within the design layout to be the conducting of a parallel implications analysis, since a parallel implications analysis can be calculating the number of available seats or workstations, see paragraph [0062] of the specification;
“calculating available seats in the newly-updated potential future office floorplan” as [Margaritis et al. (Pg. 785, sec. 3.2.3, Third Stage: placement of organizational units, 1st – 3rd paragraph, “The aim of this stage, etc.”, Pg. 789, sec. 3.2.5, 1st – 2nd paragraph, “The aim of this stage is to define, etc.”, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner nots that after the placement of the workstations within the design layout and the orientation of the workstation modules demonstrates that the available seats are calculated, since knowing the number of workstations within the layout that are for individuals, will determine how seats are available.  A seat is included in the workstation for an individual;

With respect to claim 3, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Park et al. further discloses “wherein the space planning optionality synthesis and visualization module and the machine-determined intelligent dynamic cascading module are operatively connected to a current and potential future floorplan options database, a plurality of current and future office floorplans that represent multiple future pathways for office space planning” as [Park et al. (paragraph [0026] – [0027])];

With respect to claim 4, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the space planning options management and visualization system further includes at least one of a graphics unit” as [Margaritis et al. (Pg. 784, sec. 3.2.1 First stage: determination of space available, 2nd – 3rd paragraph, “Following are suggestions for determining, etc.”, Pg. 787, right col. 2nd paragraph, “ErgoOffice 0.1 supports the design, etc.”, Figs. 4 and 7)] Examiner’s interpretation: Graphics are shown in a graphical user interface in Figs. 4 and 7 of the Margaritis et al. reference.  This demonstrates that there is a graphical unit; 
a power management unit; a peripheral device and external communication interface”
Examiner’s note: Regarding the claim 5, the examiner considers the placement of the organizational units to be the office space labeling, since certain departments/working teams are going to be placed at various free space within the building, see Pg. 785, sec. 3.2.2 Third stage: placement of organizational units, 1st paragraph, “The aim of this stage is to, etc.” of the Margaritis et al. reference.

With respect to claim 5, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system comprises at least one of a resource object module; an office space labeling module” as [Margaritis et al. (Pg. 785, sec. 3.2.2 Third stage: placement of organizational units, 1st paragraph, “The aim of this stage is to, etc.”)] Examiner’s interpretation: The examiner considers the placement of the organizational units to be the office space labeling, since certain departments/working teams are going to be placed at various free space within the building;
a movable employee identification module, a dynamic space assignment and allocation module for movable employees, a current space plan synthesis module, a future space plan optionality synthesis module, a space plan graphical visualization module or a floorplan options database communication interface module”

With respect to claim 6, the combination of Margaritis et al., Park et al. and Floris et al. discloses the method of claim 5 above, and Margaritis et al. further discloses “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system additionally further comprises at least one of a space planning options management user interface module and an information display management module.”  as [Margaritis et al. (Pg. 784, sec. 3.2.1 First stage: determination of space available, 2nd – 3rd paragraph, “Following are suggestions for determining, etc.”, Pg. 785, right col., last paragraph, “EroOffice 0.1 calculates automatically, etc.”, Pg. 787, right col. 2nd paragraph, “ErgoOffice 0.1 supports the design, etc.”, Figs. 4 and 7)] Examiner’s interpretation: Graphics are shown in a graphical user interface in Figs. 4 and 7 of the Margaritis et al. reference.  Also, the results of the calculations of the exploitable area of each space within layout are displayed as shown in Fig. 4 of the Margaritis et al. reference;

Examiner’s note: Regarding claim 7, the examiner considers the module used in alternating the organizational units to be the dynamic cascading determination module, since the organizational units are alternated at different points in an attempt to find out arrangements in which the units require close cooperation to each other, see Pg. 786, right col., last paragraph – Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.” and Figs. 6-7 of the Margaritis et al.

With respect to claim 7, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the machine-determined intelligent dynamic cascading module comprises at least one of an operator’s floorplan change detection module, a timing co- dependency and parallel implication determination module, or a dynamic cascading determination module for potential future office floorplans of one or more potential future pathways.” as [Margaritis et al. (Pg. 786, right col., last paragraph – Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.”, Figs. 6 and 7)] Examiner’s interpretation: The examiner considers the module used in alternating the organizational units to be the dynamic cascading determination module, since the organizational units are alternated at different points in an attempt to find out arrangements in which the units require close cooperation to each other; 

With respect to claim 8, the combination of Margaritis et al. and Park et al. discloses the method of claim 7 above, and Park et al. further discloses “wherein the machine-determined intelligent dynamic cascading module further comprises at least one of a minimal relocation disruption prioritization module; “wherein the machine-determined intelligent dynamic cascading module additionally incorporates a minimal cost prioritization module” as [Park et al. (paragraph [0042])] Examiner’s interpretation: If the user alters the configuration of the product, the cost of the product is updated, where the user can see the difference in price of the product;

Examiner’s note: Regarding claim 9, the examiner considers the adjustment of the movable walls and panels within the design layout to be the office resource object allocation configuration, since the system operation settings includes data parameters that include resource object allocation, see paragraph [0085] of the specification, see Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.” of the Margaritis et al. reference.

With respect to claim 9, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the current-state office floorplan further comprises office resource object allocation configuration” as [Margaritis et al., Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers the adjustment of the movable walls and panels within the design layout to be the office resource object allocation configuration, since the system operation settings includes data parameters that include resource object allocation, see paragraph [0085] of the specification;

With respect to claim 10, the combination of Margaritis et al. and Park et al. discloses the method of claim 9 above, and Margaritis et al. further discloses “wherein the first modification in the employee seating assignments of the first potential future office floorplan further comprises a modification in the office resource object allocations relative to the current-state office floorplan” as [Margaritis et al., Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The movable walls and panels are adjusted in the design of the layout. The examiner considers the adjustment to the walls and panels within the design layout to be the modification to the office resource object allocations, since the system operation settings includes data parameters that include resource object allocation, see paragraph [0085] of the specification;

With respect to claim 11, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the second modification in the employee seating assignments of the second potential future office floorplan further comprises a modification in the office resource object allocations relative to at least one of the current-state office floorplan or the first potential future office floorplan” as [Margaritis et al., Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The movable walls and panels are adjusted in the design of the layout. The examiner considers the adjustment to the walls and panels within the design layout to be the modification to the office resource object allocations, since the system operation settings includes data parameters that include resource object allocation, see paragraph [0085] of the specification;

With respect to claim 12, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the autonomous machine-determined decisions further modify office resource object allocations to maintain both the first potential office floorplan and the second potential future office floorplan logically consistent between the first point of time and the second point in time” as [Margaritis et al., Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The movable walls and panels are adjusted in the design of the layout. The examiner considers the adjustment to the walls and panels within the design layout to be the modification to the office resource object allocations, since the system operation settings includes data parameters that include resource object allocation, see paragraph [0085] of the specification;

With respect to claim 13, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the rendered newly-updated potential future office floorplan further comprises machine-determined modifications to the office resource object allocations” as [Margaritis et al. (Pg. 787, left col., 1st – 3rd paragraph, “Proximity graphs are a graphical, etc.”, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”, Fig. 7)] Examiner’s interpretation: Fig. 7 of the Margaritis et al. displays the organizational units in a floor plan within a graphical user interface. The movable walls and panels are adjusted in the design of the layout, which demonstrates that there’s modifications to the office resource object allocations, since the system operation settings includes data parameters that include resource object allocation, see paragraph [0085] of the specification;

With respect to claim 14, the combination of Margaritis et al. and Park et al. discloses the method of claim 2 above, and Park et al. further discloses “calculating resource at least one of object allocations to a particular department or other dynamically-changing parameters in the
newly-updated potential future office floorplan” as [park et al. (paragraph [0036])];

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147